Citation Nr: 1147327	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include insomnia and dyssomnia, and to include as secondary to the service-connected diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected diabetes mellitus.  

3.  Entitlement to a rating higher than 20 percent for diabetes mellitus.  

4.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity prior to July 15, 2009, and a rating higher than 20 percent thereafter.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity prior to July 15, 2009, and a rating higher than 20 percent thereafter.

6.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

8.  Entitlement to a compensable rating for bilateral pes planus prior to July 29, 2009, and to a rating higher than 10 percent thereafter.  

9.  Entitlement to an initial compensable rating for erectile dysfunction.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

11.  Entitlement to higher rate of special monthly compensation (SMC) based on loss of use of a creative organ.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had verified active military service from May 1967 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007, of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The issues of entitlement to a TDIU and a higher compensation rate for SMC are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A sleep disorder, to include insomnia and dyssomnia, is not shown to have had its onset during service, and is not secondary to a service-connected disability, to include diabetes mellitus.

2.  The record does not contain competent medical evidence establishing a diagnosis of sleep apnea.

3.  Throughout the period on appeal the evidence shows that the Veteran's diabetes mellitus requires oral hypoglycemic and dietary restrictions, but it does not require regulation of activities.

4.  Throughout the period on appeal, the Veteran's bilateral peripheral neuropathy of the lower extremities has been manifested by pain, parasthesia, numbness, and tingling, in the lower extremities; sensory loss and decreased reflexes in the ankles; and mild hair loss and patchy hyperpigmentation on both legs; however, no motor impairment, nerve paralysis, or muscle atrophy, and the Veteran's disability has been described as no more than moderate.  

5.  The Veteran's bilateral peripheral neuropathy of the upper extremities is productive of no more than mild incomplete paralysis of the median nerve manifested by decreased vibration sense with no motor impairment, and reflexes are intact.  

6.  Throughout the period on appeal, the Veteran's bilateral pes planus was productive of moderate disability evidenced by complaints of pain on use of feet, inward bowing on Achilles alignment, and weight bearing line of the feet over the great toe; it was not productive of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

7.  The Veteran's erectile dysfunction has not been manifested by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include insomnia and dyssomnia, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Sleep apnea was not incurred in or aggravated by service, or a service-connected disability, to include diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R § 4.119, Diagnostic Code 7913 (2011).

4.  Prior to July 15, 2009, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the right leg were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011). 

5.  Effective July 15, 2009, the criteria for a rating in excess of 20 percent rating for peripheral neuropathy of the right leg were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011). 

6.  Prior to July 15, 2009, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the left leg were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011). 

7.  Effective July 15, 2009, the criteria for a rating in excess of 20 percent rating for peripheral neuropathy of the left leg were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011). 

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right arm have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 8515, 8615, 8715 (2011).

9.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left arm have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 8515, 8615, 8715 (2011).

10.  Prior to July 29, 2009, the criteria for a rating of 10 percent, but not higher, for bilateral pes planus were met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

11.  Effective July 29, 2009, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

12.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2007 and August 2008 . 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's Social Security Administration records were associated with the claims file.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.




Sleep Disorder

The Veteran asserts that he developed a sleep disorder, to include insomnia, due the service-connected diabetes mellitus.  

Although the Veteran is competent to describe symptoms of sleep disturbance, insomnia as a clinical disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of insomnia therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on question of whether the Veteran has a chronic condition, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159 (2011).  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis on medical condition, which is not capable of lay observation. 

The Veteran's service medical records, to include the November 1972 release from active duty examination report, contain no complaints, history, findings, or diagnosis consistent with a sleep disorder, to include insomnia.  In addition, the evidence does not show any competent medical opinion that the Veteran has insomnia as a disability that is related to his service.  In the absence of any evidence establishing an etiological relationship between the Veteran's insomnia and service, service connection on a direct basis is not warranted and the claim must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

To the extent that the Veteran claims continuity of symptomatology after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, insomnia was first documented in 2003.  A May 2003 VA clinical treatment note recorded complaints sleeping problems since the Veteran was in Vietnam.  He was diagnosed with chronic insomnia.  An October 2003 VA clinical treatment note contained an assessment of partial insomnia.  The Veteran reported difficulty staying asleep.  He was prescribed sleeping medication.  In May 2006 the Veteran complained of insomnia for many years.  He reported sleeping approximately four hours a night.  In July 2006, the Veteran reported sleep problems since service, to include awaking during the night with nightmares.  The absence of documented complaints associated with insomnia from 1972 to 2003 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, although the physicians recorded the Veteran's complain of insomnia since service, that notation by a physician does not transform the subjective report into objective competent medical evidence.  The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  To the extent that VA clinicians noted the Veteran's report of insomnia since service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional be a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  While the Veteran has claimed a continuity of symptomatology, the Board finds the lack of medical evidence of complaint or treatment for many years after service to be more persuasive.  Accordingly, this report is of little probative value and the Board finds that the competent evidence does not show a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As for service connection based on the initial diagnoses after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).   

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between a sleep disorder, to include insomnia, and the service-connected diabetes mellitus is needed.  VA obtained a medical examination and opinion addressing the Veteran's contentions.  However, the probative competent medical evidence does not support the claim. 

The Veteran underwent a VA examination in April 2007.  The Veteran reported long-standing trouble sleeping and nightmares, on a nightly basis.  The Veteran related feeling drowsy during the day.  He described the condition as moderate in nature.  Examination of the Veteran revealed no cognitive or behavioral abnormalities.  The examiner diagnosed alcohol dependence and dyssomnia, not otherwise specified.  No other mental disorder was found.  The examiner opined that the claimed insomnia was not caused by or the result of the service-connected diabetes mellitus.  The examiner further noted that the service medical records did not show psychiatric complaints, treatment, or findings in service, or until 2002, 30 years after service discharge, and 13 years after diabetes mellitus was diagnosed.  

The Board finds that this VA examiner's opinion is both competent and credible and, therefore, probative.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiner sufficiently discussed the underlying rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, there is no competent medical evidence that contradicts the opinion, as no medical professional has established a relationship between sleep disorder, to include insomnia and dyssomnia, and service or a service-connected disability.

Accordingly, the Board finds that the evidence does not support a grant of service connection for a sleep disorder, to include insomnia and dyssomnia, because a sleep disorder is not shown to have had its onset during service, and is not shown to be due to a service-connected disability, to include diabetes mellitus.  As the preponderance of the evidence is against the award of service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Sleep Apnea

The Veteran asserts that he developed a sleep apnea due the service-connected diabetes mellitus.

Initially, the Board finds that the Veteran is competent to report that he experiences sleeping problems that he can feel through his senses, such as snoring and feeling out of breath during sleep.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Also, although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, sleep apnea is not a simple medical condition, as the diagnosis requires diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to sleep problems, he is not competent to opine as to the etiology of or render a medical diagnosis as to his sleep condition.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to sleep apnea.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's service medical records, to include the November 1972 release from active duty examination report, do not reveal any complaint, diagnosis, or treatment for sleep apnea.  Thus the service medical records lack the combination of manifestations sufficient to identify sleep apnea, and sufficient observation to establish chronicity in service.  

The Veteran's post-service treatment records do not reveal any diagnosis of sleep apnea.  In July 2006, the Veteran reported sleep problems since service, to include awaking during the night with nightmares.  He stated that his spouse told him that he snored loudly.

In April 2007, the Veteran underwent a VA examination for sleep apnea as secondary to the service-connected diabetes mellitus.  The Veteran reported waking up with lack of breath, and being told that he was suffering from sleep apnea, although no testing had been conducted to substantiate the claimed diagnosis.  He denied a history of treatment.  Following an examination of the Veteran, to include clinical testing, the examiner determined that there was no objective evidence to substantiate a diagnosis of sleep apnea.  The examiner further noted that any diagnosis of sleep apnea was not related to the Veteran's diabetes mellitus.  

None of the medical evidence during the period on appeal has shown a diagnosis of sleep apnea.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On VA examination, the examiner did not find sleep apnea.  Therefore, there is no competent evidence of any diagnosis of sleep apnea during the period on appeal.  To the extent that the Veteran has complained of awaking during the night, snoring loudly, and waking short of breath, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).

Even assuming that there was a diagnosis of sleep apnea, there is no competent medical evidence showing that any sleep apnea is attributable to service or a service-connected disability.  The VA examiner opined that any diagnosis of sleep apnea was not related to diabetes mellitus.  Accordingly, the Board finds that the competent medical evidence is against a nexus between the claimed sleep apnea and the service-connected disability.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea and the claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the preponderance of the evidence is against the Veteran's claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diabetes Mellitus

The Veteran essentially contends that the evaluation assigned for his diabetes mellitus does not accurately compensate the severity of this disability.  

Under that Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7813 (2011).

The phrase regulation of activities means avoidance of strenuous occupational and recreational activities.  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  

A January 2007 VA clinical treatment note contained a finding of uncontrolled diabetes due to noncompliance with diet, exercise and medication intake.  On VA examination in April 2007, the Veteran reported being diagnosed with diabetes mellitus 20 years earlier.  The Veteran stated that he visited his diabetic care provider once a month.  The Veteran denied a history of ketoacidosis or hypoglycemic reactions.  He reported being on a restricted diet and oral hypoglycemic.  With regards to restricted activities, the Veteran related inability to exercise due to a knee disability.  On VA examination in July 2009, the Veteran denied a history of ketoacidosis or hypoglycemic reactions.  He reported being on a restricted low sugar diet and oral hypoglycemic.  He denied changes in weight or restriction of activities on account of diabetes.  Reportedly, he saw his diabetic care provider every three months.  There were also no complications associated with diabetes, to include peripheral vascular disease, cardiac, neurovascular, visual, nephropathy, or gastrointestinal.

Accordingly, the Board finds that the evidence shows diabetes mellitus requiring oral hypoglycemic and a restricted diet.  However, the Board finds that the evidence does not demonstrate that his diabetes has required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes.  Moreover, in July 2009 the Veteran denied being instructed to regulate or restrict activity.  Additionally, the Veteran has denied episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913(2011).

To the extent that the Veteran complained of symptoms associated with the upper and lower extremities, and erectile dysfunction, the RO has rated separately the complications of diabetes mellitus of peripheral neuropathy of the lower and upper extremities, and erectile dysfunction.  The Board notes that the rating of the same disability under various diagnoses is to be avoided.  The rating of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14 (2011).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

To the extent that the Veteran presented complaints of blurred vision associated to diabetes, VA treatment records show that diabetic retinopathy screening was negative for any findings of diabetic retinopathy.  As indicated, there is no evidence that the Veteran has complications of his diabetes that would not be compensable if separately evaluated.  Therefore, the Board concludes that a higher rating for the Veteran's diabetes is not warranted.  

In sum, the Board finds that the claim for a rating in excess of 20 percent for diabetes mellitus must be denied.  The preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Upper and Lower Extremities

The Board now turns to whether the Veteran is entitled to increased ratings based upon bilateral peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a  (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Lower Extremities

The Veteran's peripheral neuropathy of the right and left legs was assigned separate disability ratings of 10 percent prior to July 15, 2009, and separate 20 percent disability ratings thereafter, pursuant to Diagnostic Code 8599-8620.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Codes 8520 and 8620 pertain to paralysis and neuritis of the sciatic nerve.  38 C.F.R. § 4.124a , Diagnostic Codes 8520, 8620 (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis, which is mild, moderate or moderately severe in degree.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

Under Diagnostic Code 8620, Neuritis, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8620 (2011). 

The term incomplete paralysis indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2011). 

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

VA treatment records show complaints of sensory problems with the Veteran's lower extremities.  The Veteran underwent a peripheral nerves examination in May 2007.  He complained of paresthesias and numbness of the extremities.  He described the condition as gradually worse.  His lower extremities were symptomatic for numbness on a daily basis.  Other leg symptoms reported included daily cramps in his calves and thighs.  Motor examination revealed muscle strength of 5 with no motor weakness, bilaterally.  Sensory function in the lower extremities was normal to pain and light touch, but decreased to vibration, bilaterally.  Reflexes in the lower extremities were 2+ in the knees, but absent in the ankles.  There was no muscle atrophy, although abnormal muscle tone or bulk was noted.  The Veteran's gait was described as antalgic, although this was attributed to treatment for the left knee earlier that day.  Neuritis was found to be present.  The examiner noted no nerve paralysis, neuralgia, or significant effects occupationally other than pain.  Similarly, other than chores, recreational activities and exercise, the Veteran's peripheral neuropathy of the lower extremities was found to have no effect on the Veteran's activities of daily living.   

On VA nerves examination in July 2009, the Veteran complained of numbness, tingling, and current-like pain in his feet, worsened by laying down.  He also reported discomfort below the knees that made it difficult for him to walk.  He described the condition as gradually worse.  Motor examination revealed muscle strength of 5 with no motor impairment in the lower extremities, bilaterally.  Sensory examination of the legs indicated decreased light touch in the distal extremities and absent to pain.  However, the lower extremities were normal on vibration and position sense, bilaterally.  The affected nerves were the peripheral nerves.  Reflexes in the lower extremities were 1+ in the knees, but absent in the ankles.  The Veteran's gait was described as antalgic and he used a one point cane.  There was mild hair loss and patchy hyperpigmentation on both legs.  While the examiner noted neuritis, there was no nerve paralysis or neuralgia.  The effect of the Veteran's peripheral neuropathy of the lower extremities on his activities of daily living was found to be at most moderate.  Occupationally, the Veteran was noted to be retired.  

From the evidence discussed above, the Board finds that the evidence shows that bilateral lower extremity peripheral neuropathy has been manifested throughout the appeal period by pain, paresthesia, numbness, and tingling, in the lower extremities.  There is also evidence of sensory loss and decreased reflexes in the knee and ankles.  In July 2009, the examiner noted mild hair loss and patchy hyperpigmentation on both legs.  However, motor examination revealed muscle strength of 5 with no motor weakness, bilaterally.  There was no muscle atrophy.  While the Veteran's gait was described as antalgic, the evidence of record shows that this was attributed to a nonservice-connected knee disability.  Moreover, there was no evidence of nerve paralysis or  neuralgia.  The examiners found no significant occupational limitations, other than pain, and there was moderate to no interference with the Veteran's activities of daily living.  The Board finds that the disability picture presented prior to July 15, 2009, meets the criteria for separate disability ratings of no more than 20 percent for moderate manifestations of neuropathy of the lower extremities under Diagnostic Code 8620.

However, the Board finds that at no time during the period on appeal have the criteria for a 30 percent or higher schedular rating for neuritis of either lower extremity been more nearly approximated, because moderately severe incomplete paralysis of either lower extremity is not shown.  Had there been evidence of muscle weakness or foot drop, that would trigger consideration of a rating higher than 20 percent for each lower extremity.  Thus, the Board concludes that throughout the appeal period, the evidence of record does not support separate disability ratings higher than 20 percent for right and left lower extremity neuropathy under Diagnostic Code 8620.  38 C.F.R. § 4.124(a), Diagnostic Code 8620 (2011). 

The Board finds that prior to July 15, 2009, the symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities most nearly approximated the criteria for a 20 percent rating under Diagnostic Code 8620.  To that extent only, the appeal is granted.  However, at no time during the period on appeal has the criteria for the next higher ratings of 30 percent, for peripheral neuropathy of the right or left lower extremity have been met.  As the preponderance of the evidence is against the claims for assignment of any higher ratings for peripheral neuropathy of the bilateral lower extremities the claims for separate ratings higher than 20 percent must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Upper Extremities

The Veteran's peripheral neuropathy of the left arm and peripheral neuropathy of the right arm are each rated as 10 percent disabling under Diagnostic Code 8599-8515.  Diagnostic Code 8515 pertains to paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

The criteria for rating the severity or impairment of the median nerve are set forth under Diagnostic Codes 8515, 8615, and 8715.  38 C.F.R. § 4.124 (2010).  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  Diagnostic Codes 8615 and 8715 address the criteria for rating paralysis and neuralgia of the median nerve.  The criteria are consistent with the criteria for rating degrees of neuritis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011). 

VA treatment records noted complaints of sensory problems with his upper extremities.  The Veteran underwent a peripheral nerves examination in May 2007.  He complained of paresthesias and numbness of the extremities.  He described the condition as gradually worse.  His hands were mostly symptomatic at night with tingling.  Motor examination revealed muscle strength of 5 with no loss of motor function in the upper extremities, bilaterally.  The examiner was unable to determine what specific nerve pattern was affected.  Sensory function in the left upper extremity was normal.  Reflexes were 2+ in the upper extremities.  Neuritis was found to be present.  The examiner noted no nerve paralysis, neuralgia, or significant effects occupationally.  Other than chores, the Veteran's bilateral upper extremity peripheral neuropathy was found to have at most a mild effect on the Veteran's activities of daily living. 

On VA nerves examination in July 2009, the Veteran complained of numbness, tingling, and current-like pain in his hands, worsened by laying down.  He described the condition as gradually worse.  Motor examination revealed muscle strength of 5 with no loss of motor function, bilaterally.  Sensory function in the right and left upper extremities indicated decreased light touch in the distal extremities.  However, the upper extremities were normal on vibration and position sense.  The examiner identified the peripheral nerves as affected.  Reflexes were 2+ in the upper extremities.  No muscle abnormalities were noted.  While the examiner noted neuritis, there was no nerve paralysis or neuralgia.  The effect of the Veteran's peripheral neuropathy of the upper extremities on his activities of daily living was found to range from none, to mild, to moderate.  

The Board concludes that the evidence does not demonstrate that the Veteran's peripheral neuropathy of the left and right upper extremities approximates moderate incomplete paralysis, neuritis, or neuralgia, such that a higher rating would be warranted under Diagnostic Codes 8515, 8615 or 8715.  The evidence demonstrates that the Veteran has mildly decreased sensation with no decreased strength in the upper extremities.  The evidence does not show any motor impairment of the upper extremities and reflexes are normal.  While the most recent examiner stated that the affect of the peripheral neuropathy ranged from none, to mild, to moderate, the Board finds that the overall level of symptomatology does not more nearly approximate moderate incomplete paralysis because the examination report indicates moderate effects for only some activities.

Accordingly, the Board finds that the Veteran's peripheral neuropathy of the left and right arm most nearly approximates mild incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a , Diagnostic Codes 8515, 8615, 8715 (2011).  The evidence does not show organic changes, such as muscle atrophy or trophic changes that would warrant a higher rating.  As the preponderance of the evidence is against the claims for assignment of separate disability ratings higher than 10 percent for peripheral neuropathy of the bilateral upper extremities the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Pes Planus

The Veteran contends that he is entitlement to a compensable rating for bilateral pes planus prior to July 29, 2009, and to a rating higher than 10 percent thereafter.  

The Veteran's bilateral pes planus has been rated under Diagnostic Code 5276, which provides for a 0 percent rating where symptoms are mild and are relieved by a built-up shoe or arch support.  A 10 percent rating is awarded for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for pes planus characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted where bilateral pes planus is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2011). 

The Board initially notes that the medical evidence of record shows that the Veteran has hallux valgus and arthritis of the toes, bilaterally.  By a rating decision in November 2002, the RO denied service connection for those disabilities.  The Veteran did not appeal that decision.  Accordingly the diagnostic criteria pertaining to hallux valgus and degenerative joint disease of the toes are not for consideration.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5229 (2011). 

Moreover, in considering the applicability of other diagnostic codes pertaining to the foot, the Board concludes that because there is no evidence of weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux rigidus (5281), hammer toes (5282), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate other foot injury (5284), the diagnostic codes pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a (2011). 

Prior to July 29, 2009, the Veteran's bilateral pes planus was rated 0 percent disabling.  On VA examination in April 2007, the Veteran complained of bilateral foot pain on the plantar aspect of the foot, on standing, walking, and at rest.  Flare-ups in pain were not reported.  He denied a history of surgery, trauma, swelling, or symptoms of heat, swelling, redness stiffness, fatigability, weakness, or lack of endurance.  The Veteran required orthopedic shoe inserts for the condition.  On examination, there was no objective evidence of pain on motion, or abnormal weight bearing.  The examiner noted inward bowing on Achilles alignment, as well as forefoot and midfoot malalignment correctable with manipulation, bilaterally.  There was no pain or spasm on manipulation.  There was moderate pronation.  An arch was present on nonweight bearing, but not on weight bearing, bilaterally.  Location of weight bearing line of the feet was over the great toe.  The examiner found that the Veteran had slow guarded gait, but could walk unaided, limping.  The examiner also noted prominent bilateral hallux valgus deformities.  Left heel valgus was to 10 degrees.  Ankle dorsiflexion to 10 degrees, and flexion was to 25 degrees, bilaterally.  There was no pain, or limitation, with range of motion testing.  The examiner noted that he Veteran's bilateral pes planus had significant effect on the Veteran occupationally due to decreased mobility.  The Veteran reported working as a sales clerk and losing one week from work due to his feet in the previous 12 months.  Other than sports and recreational activities, the Veteran's pes planus were found to have at most a mild effect on the Veteran's activities of daily living.   

The Veteran's feet were evaluated again in June 2009.  The Veteran complained of bilateral foot pain on the plantar aspect of the foot, progressively worse.  He related weekly flare-ups in pain lasting a day.  He treated the pain with over the counter medication and by avoiding prolonged standing or walking.  The Veteran also used orthopedic walking shoes with fair relieve.  The Veteran endorsed symptoms of pain, heat, swelling, redness, and stiffness, on standing, walking, and at rest, as well as fatigability, weakness, and lack of endurance on standing and walking.  The Veteran used a cane for ambulation due his knee condition.  He denied a history of surgery or trauma.  On examination, there was no objective evidence of pain on motion, swelling, instability, weakness, or abnormal weight bearing.  There was evidence of tenderness in the plantar aspect of the feet.  The examiner noted inward bowing on Achilles alignment and forefoot malalignment correctable with manipulation, bilaterally.  Midfoot malalignment was not correctable by manipulation, bilaterally.  Heel valgus was to 10 degrees correctable by manipulation, bilaterally.  Ankle dorsiflexion was to 10 degrees, and flexion was to 27 degrees, bilaterally.  There was no pain or spasm on manipulation.  There was moderate pronation.  An arch was present on nonweight bearing, but not on weight bearing, bilaterally.  Location of weight bearing line of the feet was over the great toe.  The examiner found that the Veteran had slow guarded gait, but could walk unaided, limping.  The examiner also noted bilateral hallux valgus deformities and small varicosities.  The examiner noted that he Veteran's bilateral pes planus had a significant effect on the Veteran occupationally due to decreased mobility.  The Veteran  was not employed at the time of the examination.  The effect of the Veteran's bilateral pes planus on his activities of daily living was found to range from none to severe.  Effective July 29, 2009, the Veteran was assigned a 10 percent disability rating for  bilateral pes planus.  

Throughout the appeal period, the record shows that the Veteran has bilateral, moderate pes planus with pain on use of the feet, inward bowing on Achilles alignment, and weight bearing line of the feet over the great toe, which meets the criteria for a 10 percent rating under Diagnostic Code 5276.  Also, the Veteran's complaints of pain in his feet are contemplated by the 10 percent rating for bilateral pes planus.  In the absence of unilateral, severe pes planus or bilateral, severe pes planus, that is, a marked pronation deformity, indications of swelling on use, and characteristic callosities, the criteria for a higher rating for either foot or bilaterally have not been met.  Thus, the Board concludes that throughout the appeal period, the evidence of record does not support a rating in excess of 10 percent under Diagnostic Code 5276.  38 C.F.R. § 4.71a , Diagnostic Code 5276 (2011). 

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40 , 4.45 (2011).  In applying those regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2011).  However, because the diagnostic code that pertains to pes planus does not contain criteria based on limitation of motion, the provisions pertaining to functional impairment, are not applicable where a rating is assigned pursuant to Diagnostic Code 5276.  38 C.F.R. §§ 4.40, 4.45 (2011).  In any event, the Board finds that the evidence does not indicate that any additional function loss would cause the Veteran to meet the criteria for a rating greater than 10 percent at any time during the period on appeal.

The Board finds that prior to July 29, 2009, the symptoms of the Veteran's bilateral pes planus most nearly approximated the criteria for a 10 percent rating under Diagnostic Code 5276.  To that extent only, the appeal is granted.  However, at no time during the period on appeal have the criteria for the next higher rating, of 20 or 30 percent, for pes planus have been met.  As the preponderance of the evidence is against the claim for the assignment of a higher rating for bilateral pes planus the claim for a rating higher than 10 percent must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran contends that he is entitled to an initial compensable evaluation for erectile dysfunction.  

The Veteran appeals the RO's denial of a compensable rating for his erectile dysfunction on the initial grant of service connection for the disorder.  Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.  There is no Diagnostic Code specifically for erectile dysfunction, and it is rated by analogy to penis deformity.  Under Diagnostic Code 7522, penis deformity with loss of erectile power warrants a 20 percent rating.  The Code does not have a noncompensable rating.  The provisions of 38 C.F.R. § 4.31 (2011), however, indicate that in every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating shall be assigned when the requirements for a compensable evaluation are not met.

The Veteran underwent an examination in May 2007 for erectile dysfunction.  He reported a history of left varicocelectomy.  The Veteran denied a history of urinary tract infections, trauma, or drainage procedures.  He used Levitra and a pump for intercourse.  On examination, the examiner noted that the penis was normal in size and there were no deformities.  There was a scar from the left scrotal sac for the nonservice-connected left varicocelectomy.  Otherwise, the testicles, epididymides, and spermatic cords were normal.  Similarly, on VA genitourinary examination in April 2011, the examiner noted no abnormalities of the Veteran's testicles or prostate.  

In this case, there are VA treatment records and VA examination reports showing that the Veteran has impotence.  However, he has not complained of penile deformity and on VA examination in May 2007 and April 2011, examination of his penis revealed that it was normal.  In other words, it was not deformed.  

As the Veteran does not have deformity of his penis, the requirements for a compensable rating for his service-connected erectile dysfunction are not met or nearly approximated.  The Board has reviewed the rating schedule and finds that no other Diagnostic Code is appropriate.  Butts v. Brown, 5 Vet. App. 532 (1993).  In sum, a compensable schedular rating is not warranted in this case.  The Board notes that VA has granted special monthly compensation based on loss of use of a creative organ in recognition of the impotence.  

In conclusion, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected erectile dysfunction.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected diabetes mellitus type 2, peripheral neuropathy of the upper and lower extremities, bilateral pes planus, and erectile dysfunction, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Service connection for a sleep disorder, to include insomnia and dyssomnia, to include as secondary to the service-connected diabetes mellitus, is denied.  

Service connection for sleep apnea, to include as secondary to the service-connected diabetes mellitus is denied.  

A rating higher than 20 percent for diabetes mellitus is denied.  

A rating of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity prior to July 15, 2009, is granted.

Effective July 29, 2009, a rating higher than 20 percent for peripheral neuropathy of the right lower extremity is denied.

A rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity prior to July 15, 2009, is granted.

Effective July 29, 2009, a rating higher than 20 percent for peripheral neuropathy of the left lower extremity is denied.

A rating higher than 10 percent for peripheral neuropathy of the right upper extremity is denied.

A rating higher than 10 percent for peripheral neuropathy of the left upper extremity is denied.

A rating of 10 percent, but not higher, for bilateral pes planus prior to July 29, 2009, is granted.

Effective July 29, 2009, a rating higher than 10 percent for bilateral pes planus is denied.  

An initial compensable rating for erectile dysfunction is denied.


REMAND

The Board regrets the additional delay that will result from this remand. Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

The Veteran asserts that he is entitlement to a TDIU due his service-connected disabilities.  He also claims that he is entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of a creative organ.

During the pendency of this appeal, by a rating decision in May 2011, the RO granted service connection for adenocarcinoma of the prostate associated with exposure to herbicides, and assigned a 100 percent disability rating effective December 6, 2010, under Diagnostic Code 7528.  The RO also granted SMC based on housebound criteria effective December 6, 2010.   

According to Diagnostic Code 7528, a rating of 100 percent is assigned during active malignancy or antineoplastic therapy.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon the VA examination or any subsequent examination shall be subject to the provisions of §3.105(e), and if there is no local reoccurrence or metastasis, the Veteran should be rated on residuals as voiding dysfunction or renal dysfunction.  38 C.F.R. §4.115b, Diagnostic Code 7528 (2011).

The Board finds that the Veteran's claims for TDIU and SMC at a higher rate are inextricably intertwined with his claim for adenocarcinoma of the prostate associated with exposure to herbicides.  The Board notes that according to the rating criteria, the current grant of a 100 percent disability rating under Diagnostic Code 7528 is temporary and will likely expire, at which time the Veteran's disability will be assigned a different rating that will impact VA's analysis of the TDIU and SMC claims.  Therefore, it follows that Board resolution of the claims for a TDIU and SMC would be premature and must be deferred pending the expiration of the current 100 percent disability rating for prostate cancer.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Upon expiration of the current 100 percent disability rating for the service-connected adenocarcinoma of the prostate, readjudicate the claims for entitlement to a TDIU and entitlement to a higher rate of SMC based on loss of use of a creative organ.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence since the previous statement of the case or supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


